Case 8:20-cv-00816-CEH-AAS Document 21 Filed 07/08/20 Page 1 of 2 PageID 274




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

CORONACIDE, LLC,

         Plaintiff,
v.                                                   Case No. 8:20-cv-816-T-36AAS

WELLNESS MATRIX GROUP, INC.,
And GEORGE TODT,

      Defendants.
_______________________________________/

                                        ORDER

         Attorney Andrew Kanter for Wellness Matrix Group, Inc. (Wellness Matrix)

requests to withdraw from this action. (Doc. 19). Local Rule 2.03(b), M.D. Fla.,

provides:

         “No attorney, having made a general appearance . . . , shall thereafter
         abandon the case or proceeding in which the appearance was made, or
         withdraw as counsel for any party therein, except by written leave of
         Court obtained after giving ten (10) days’ notice to the party or client
         affected thereby, and to opposing counsel.”

The motion states “[n]otice was given to Plaintiff and Defendant.” (Doc. 19, ¶ 3).

Attorney Kanter spoke with Wellness Matrix’s legal counsel retained in California on

July 1, 2020 to give notice of his intent to withdraw, but Attorney Kanter filed his

motion on July 8, which does not meet the adequate ten days’ notice under the Local

Rules.

         Additionally, Attorney Kanter does not explain when Coronacide, LLC

received notice of his intent to withdraw. Attorney Kanter’s motion fails to include



                                            1
Case 8:20-cv-00816-CEH-AAS Document 21 Filed 07/08/20 Page 2 of 2 PageID 275




the 3.01(g) certification required. Local Rule 3.01(g) requires every non-dispositive

motion to include a statement in which the moving party (1) certifies he conferred

with opposing counsel on the motion and (2) advises whether opposing counsel agrees

with the requested relief.

      Also, a corporate defendant like Wellness Matrix cannot represent itself and

must obtain counsel admitted to practice before this court. See Palazzo v. Gulf Oil

Corp., 764 F.2d 1381, 1385 (11th Cir. 1985); Local Rule 2.03(e), M.D. Fla.

      The following is ORDERED:

      1.     Wellness Matrix’s motion to withdraw Andrew Kanter as counsel (Doc.

             19) is DENIED without prejudice.

      2.     Counsel may re-submit a motion that complies with the Local Rules and

             after a notice of appearance has been filed by Wellness Matrix’s new

             counsel.

      3.     Wellness Matrix must retain counsel who must file a notice of

             appearance by July 31, 2020.

      ENTERED in Tampa, Florida on July 8, 2020.




                                          2
